DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 10/30/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Statements (IDS) filed on 12/04/2020 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
an input unit, a selecting unit, an operation instructing unit, a first estimating unit, a storage unit, and a second estimating unit in claims 1, 2, 5-7, 9-15, 17, and 18.

 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 19, 20, and their dependent claims 2-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 19, and 20 recite, “at least one of the information related to the voice and the device information obtained by the input unit and the device information.”
The limitations are not clear if the recited “the device information” meant to be different from “the device information obtained by the input unit.”  To further prosecution, Examiner interprets the device information obtained by the input unit is the device information.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of US PAT 10,861,449. Although the claims, at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are rejected as being unpatentable over the claims of the US PAT 10,861,449.  Please see below for the mapping in the table, where the bolded limitations indicate the corresponding limitations between the US PAT and instant application.  


Instant application: 17/085,628
US PAT 10,861,449
Claim 1 An information processing device comprising: 


an input unit configured to obtain information related to a voice of a user and device information of each of a plurality of devices; and 


















a selecting unit configured to select a device from the plurality of devices on the basis of an aspect specified by at least one of the information related to the voice and the device information obtained by the input unit and the device information.
1. An information processing device, comprising:
a circuitry configured to:

obtain voice information associated with a user's voice, device information of each device of a plurality of devices, and response method information that indicates a response method associated with each device of the plurality of devices;

generate a table based on the response method information, wherein the table indicates a correspondence between each device of the plurality of devices and one of presence or absence of the response method;
modify information related to the one of the presence or the absence of the response method for at least one device of the plurality of devices based on
a priority of the response method based on user context;

select a first plurality of devices from the plurality of devices based on the modified information and an aspect specified by combination of a position of each device of the first plurality of devices and at least one of the voice information or the device information;

determine response content that includes a combination of response methods based on a correspondence relationship between a combination of the selected first plurality of devices and an operation associated with each device of the first plurality of devices; and

control the first plurality of devices to execute respective operations by the combination of response methods based on the determined response content, wherein the response content is specified based on the voice information.



Other independent claims 9 and 20 are also similar to the independent claims 9 and 20 of the US PAT.  With respect to the dependent claims, each of the claims maps to a corresponding dependent claim of the US PAT or are found within the scope of the independent claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite, “an input unit configured to obtain information related to a voice of a user and device information of each of a plurality of devices; and a selecting unit configured to select a device from the plurality of devices on the basis of an aspect specified by at least one of the information related to the voice and the device information obtained by the input unit and the device information.”
The limitations of obtain … select …, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an input unit and a selecting unit”, nothing in the claim element precludes the step from practically being performed in the mind. For example, a person can listen to another person requesting for controlling a device, the person determine which device to control based on the request. The limitations, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitations in the mind. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements – “an input unit and a selecting unit”. The additional elements in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of the recited elements) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
  Even though the disclosed invention is described in the specification as improving computer technology, the claim provides no meaningful limitations such that this improvement is realized. Therefore, the claim does not amount to significantly more than the abstract idea itself. 
Accordingly, the limitations of the Claims, whether considered individually or as an ordered combination, are not sufficient to add significantly more to improve technological functionality. As such, Claims 1, 19, and 20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Regarding Claim 2, the claim recites addition elements that are integrated to a practical application.  The recites “to instruct the device selected by the selecting unit to perform an operation related to operation content specified on the basis of the information related to the voice.”  Thus, Examiner suggests Applicant to include the limitations of Claim 2 in the independent claims in order to overcome the 101 rejection of the independent claims.

Regarding Claim 20, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  Claim 20 is drawn to a "program" per se as recited in the preamble and as such is non-statutory subject matter. See MPEP § 2106.03. 
Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.  Claim 20 recites “A program causing a computer to implement: …” The claimed computer program product itself is a computer code.  Although the claim recites “a computer”, the computer is not explicitly included in the claimed computer program product.  Thus, Claim 20 is rejected under 101 as being directed to non-statutory subject matter.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KHAN (US 2016/0155443 A1).
REAGARDING CLAIM 1, KHAN discloses an information processing device comprising: 
an input unit (KHAN Figs. 1, 3, 10, and 11) configured to obtain information related to a voice of a user (KHAN Par 30 –“In the example, the electronic device 150A comprises a microphone 120, a speaker 180, and a plurality of other hardware sensors.”; Par 51 – “In any of the examples herein, a microphone can receive a command phrase spoken by a user. Such a command phrase can include a task (e.g., task name), device (e.g., device name), or both. The task can be recognized and then performed or handed off to be performed as described herein. Similarly, the device can be recognized, and the task performed (e.g., if the current device is the one named) or handed off to the device that is explicitly named.”) and device information of each of a plurality of devices (KHAN Par 30 –“A stored preference indicating a primary device designation 172 for the topology 105 of interconnected electronic devices 150A-N can also be included along with recorded activity 174 (e.g., of the hardware sensors as described herein).”; Par 51 – “In any of the examples herein, a microphone can receive a command phrase spoken by a user. Such a command phrase can include a task (e.g., task name), device (e.g., device name), or both. The task can be recognized and then performed or handed off to be performed as described herein. Similarly, the device can be recognized, and the task performed (e.g., if the current device is the one named) or handed off to the device that is explicitly named.”; Par 84 – “An arbiter 360 is configured to control which one electronic device out of the topology of interconnected electronic devices 350A-N performs the task according to a user preference 372 or capabilities 374 of the interconnected electronic devices 350A-N.”); and 
a selecting unit (KHAN Figs 1 and 3 – “Arbiter”) configured to select a device from the plurality of devices on the basis of an aspect specified by at least one of the information related to the voice (KHAN Par 83 – “In the example, the voice recognizer 330 is configured to recognize a voice command 310 received by the microphone 320 of the electronic device 350A. The voice command 310 can comprise a task (e.g., a task name), device (e.g., device name), or both as described herein. Other voice interactions are possible.”; Par 27 – “In other scenarios, a user can efficiently interact with devices in that a preferred device can present a virtual persona, but device arbitration can select a device that has the capabilities to perform a desired task.”) and the device information obtained by the input unit and the device information (KHAN Par 84 – “An arbiter 360 is configured to control which one electronic device out of the topology of interconnected electronic devices 350A-N performs the task according to a user preference 372 or capabilities 374 of the interconnected electronic devices 350A-N.”).

REAGARDING CLAIM 2, KHAN discloses the information processing device according to claim 1, further comprising: 
an operation instructing unit (KAHN Par 44 – “The method 200 and any of the other methods described herein can be performed by computer-executable instructions (e.g., causing a computing system to perform the method) stored in one or more computer-readable media (e.g., storage or other tangible media) or stored in one or more computer-readable storage devices.”) configured to instruct the device selected by the selecting unit (KHAN Figs 1 and 3 – “Arbiter”) to perform an operation related to operation content specified on the basis of the information related to the voice (KHAN Pars 51-52 – “In any of the examples herein, a microphone can receive a command phrase spoken by a user. Such a command phrase can include a task (e.g., task name), device (e.g., device name), or both. The task can be recognized and then performed or handed off to be performed as described herein. Similarly, the device can be recognized, and the task performed (e.g., if the current device is the one named) or handed off to the device that is explicitly named. As described herein, the arbitration process can choose an appropriate device on which to perform the task.”).

REAGARDING CLAIM 3, KHAN discloses the information processing device according to claim 2, wherein the operation content (KHAN Pars 51 – “In any of the examples herein, a microphone can receive a command phrase spoken by a user. Such a command phrase can include a task (e.g., task name), device (e.g., device name), or both. The task can be recognized and then performed or handed off to be performed as described herein. Similarly, the device can be recognized, and the task performed (e.g., if the current device is the one named) or handed off to the device that is explicitly named.”) is specified on the basis of voice recognition using the information related to the voice (KHAN Par 62 – “In any of the examples herein, a variety of voice recognition technologies can be applied. Although voice recognition can be performed in the device as shown in some examples, an external recognizer can also be employed as appropriate.”), and the operation related to the operation content includes a notification given to the user (KHAN Par 100 – “When performing a task, an audio indication can be given (e.g., in the voice of the virtual persona). For example, a phrase such as “OK, playing music” can be sounded. Thus, the user realizes that the task was recognized and is about to be performed, leading to smoother interaction between the user and the devices.”).

REAGARDING CLAIM 4, KHAN discloses the information processing device according to claim 2, wherein the specified aspect includes a state of the device (KHAN Pars 124-126 – “Task arbitration rules can be used by an arbiter after recognition of a command phrase to control which device performs the recognized task. Such rules can take into account a user device preference (e.g., for a particular task) or capabilities of the interconnected electronic devices … Hardware of the device can be used to influence the decision (e.g., when playing music, the device with the best quality speakers can be selected). Additional criteria can be supported, such as speaker mood, how many people are in the room, how many devices of other users are in the room, time of day, activity detection (e.g., holiday, vacation, day off, driving, walking, etc.), work/home status, demographics, personal features, data availability, or the like.”; Par 7 – “wherein the controlling invokes arbitration rules selecting a single device out of the topology of interconnected electronic devices when a user preference indicating a primary device designation for the interconnected electronic devices indicates a primary device that is not available, based on recorded activity detected by one or more hardware sensors of the electronic device indicating that the single device is currently being used.”; Par 308 – “A fallback capability can be implemented in case there is not exactly one preferred device in range of the spoken wake phrase (e.g., the preferred device is off, not in range, or the like). The system can infer which device is currently being used by the user. For example, a notion of which device was the most recently used by the user with the recognized voice can be maintained.”).

REAGARDING CLAIM 5, KHAN discloses the information processing device according to claim 4, wherein the device information includes at least one of sensor information obtained from a sensor installed in the device (KHAN Par 7 – “wherein the controlling invokes arbitration rules selecting a single device out of the topology of interconnected electronic devices when a user preference indicating a primary device designation for the interconnected electronic devices indicates a primary device that is not available, based on recorded activity detected by one or more hardware sensors of the electronic device indicating that the single device is currently being used.”; Pars 173-177 – “Aspects can include the following: … * Use of hardware sensors to best determine what device is active (accelerometer, front-facing camera, etc.). … * Elaborate models that take into account the scenario, available devices, capabilities, and dynamically select the best one for the situation.”) and operation status information indicating an operation status of the device (KHAN Par 308 – “A fallback capability can be implemented in case there is not exactly one preferred device in range of the spoken wake phrase (e.g., the preferred device is off, not in range, or the like). The system can infer which device is currently being used by the user. For example, a notion of which device was the most recently used by the user with the recognized voice can be maintained.”), and the information processing device further includes a first estimating unit configured to estimate a state of the device using the device information (KHAN Pars 80-81 – “In any of the examples herein, a device can record physical activity. Such recorded activity can then be used for device arbitration to select a single device to respond to the user, perform a task, or the like. Such activity can be derived from hardware sensors. For example, physical movement of a device, activity at a touchscreen, keyboard, pointing device, movement visually detected, user visual (e.g., face, skeletal, etc.) recognition, or the like. Hardware other than the microphone can be used, but a microphone can also collect activity (e.g., sound detected). Such recorded activity can include a timestamp to allow choice of most recent activity or device currently being used as described herein.”).

REAGARDING CLAIM 6, KHAN discloses the information processing device according to claim 4, wherein the device information includes operation function information indicating an operation function of the device (KHAN Par 84 – “An arbiter 360 is configured to control which one electronic device out of the topology of interconnected electronic devices 350A-N performs the task according to a user preference 372 or capabilities 374 of the interconnected electronic devices 350A-N.”; Par 113 – “In any of the examples herein, a device can store an association of capabilities with preferred devices. Thus, a device is associated with one or more capabilities. In practice, such capabilities can be tasks, subtasks, scenarios, or the like.”), and the selecting unit (KHAN Figs 1 and 3 – “Arbiter”) selects a device from the plurality of devices on the basis of a first correspondence relation between the state of the device and the operation function (KHAN Par 108 – “Further, if the preferred device is not available, a device that nevertheless has the capability to perform the task can still be selected within the topology of interconnected devices. In this way, the user can still accomplish the task, even if the preferred device is not available for whatever reason.”).

REAGARDING CLAIM 7, KHAN discloses the information processing device according to claim 6, further comprising: a storage unit (KHAN Par 37 – “In any of the examples herein, the inputs, outputs, preferences, rules, and states can be stored in one or more computer-readable storage media or computer-readable storage devices.”) configured to store first correspondence relation information indicating the first correspondence relation (KHAN Abst – “Per-task device preferences can be stored for a user.”; Par 84 – “An arbiter 360 is configured to control which one electronic device out of the topology of interconnected electronic devices 350A-N performs the task according to a user preference 372 or capabilities 374 of the interconnected electronic devices 350A-N.”), wherein the first correspondence relation information is set by the user (KHAN Pars 105-106 – “The association can be based on user device preference of which device is to be used for which task. In practice, defaults can be set up based on the perceived topology. For example, for a user who has only two devices of certain types, a certain preference profile can be implemented. A user can modify the preferred device designation via a settings graphical user interface or by voice command (e.g., “always play music on my phone,” “make my phone the default to play music,” or the like).”).

REAGARDING CLAIM 8, KHAN discloses the information processing device according to claim 2, wherein the specified aspect includes an aspect of the user (KHAN Par 63 – “In addition to voice recognition, voice authentication can also be performed to prevent a device from respond to an unauthorized user. Such authentication can be helpful in a multiple-speaking-user, multiple device environment.”; Par 136—“The topology can then further reduce to the set of devices for which the uttering user is authorized. The following can be included: Personal devices with speaker identification that the user is already registered on (and therefore recognize the user's voice) …”).

REAGARDING CLAIM 9, KHAN discloses the information processing device according to claim 8, further comprising: a second estimating (KHAN Par 63 – “In addition to voice recognition, voice authentication can also be performed to prevent a device from respond to an unauthorized user. Such authentication can be helpful in a multiple-speaking-user, multiple device environment.”) unit configured to estimate the aspect of the user on the basis of at least one of the information related to the voice (KHAN Par 136 – “The topology can then further reduce to the set of devices for which the uttering user is authorized. The following can be included: Personal devices with speaker identification that the user is already registered on (and therefore recognize the user's voice) …”) and the device information (KHAN Par 76 – “In practice, the devices can be limited to those that are registered with a service provider or service provider group. If so, the interconnected devices can be limited to those that are registered to a same account (e.g., username). Devices that are not so registered can be excluded from responding. In this way, one user's devices can broadcast messages, but those devices registered to a different user will not respond.”).

REAGARDING CLAIM 10, KHAN discloses the information processing device according to claim 8, wherein the device information includes operation function information indicating an operation function of the device (KHAN Par 113 – “In any of the examples herein, a device can store an association of capabilities with preferred devices. Thus, a device is associated with one or more capabilities. In practice, such capabilities can be tasks, subtasks, scenarios, or the like.”), and the selecting unit (KHAN Figs 1 and 3 – “Arbiter”) selects a device from the plurality of devices on the basis of a second correspondence relation between the aspect of the user (KHAN Par 63 – “In addition to voice recognition, voice authentication can also be performed to prevent a device from respond to an unauthorized user. Such authentication can be helpful in a multiple-speaking-user, multiple device environment.”; Par 136—“The topology can then further reduce to the set of devices for which the uttering user is authorized. The following can be included: Personal devices with speaker identification that the user is already registered on (and therefore recognize the user's voice) …”) and priority information of the operation function (KHAN Par 336 – “The default device and fallback list can be as follows (e.g., in order): Preferred device; the device that is currently active; the device that was most recently used; resort to service provider defaults; wearable; phone; tablet; laptop; game console; desktop. Such rules of succession can be used when a preferred device is not available or able to perform a requested task.”; Pars 105-106 – “The association can be based on user device preference of which device is to be used for which task. In practice, defaults can be set up based on the perceived topology. For example, for a user who has only two devices of certain types, a certain preference profile can be implemented. A user can modify the preferred device designation via a settings graphical user interface or by voice command (e.g., “always play music on my phone,” “make my phone the default to play music,” or the like).”).

REAGARDING CLAIM 11, KHAN discloses the information processing device according to claim 10, further comprising: a storage unit (KHAN Par 37 – “In any of the examples herein, the inputs, outputs, preferences, rules, and states can be stored in one or more computer-readable storage media or computer-readable storage devices.”) configured to store second correspondence relation information indicating the second correspondence relation (KHAN Par 336 – “The default device and fallback list can be as follows (e.g., in order): Preferred device; the device that is currently active; the device that was most recently used; resort to service provider defaults; wearable; phone; tablet; laptop; game console; desktop. Such rules of succession can be used when a preferred device is not available or able to perform a requested task.”), wherein the second correspondence relation information is set by the user (KHAN Pars 105-106 – “The association can be based on user device preference of which device is to be used for which task. In practice, defaults can be set up based on the perceived topology. For example, for a user who has only two devices of certain types, a certain preference profile can be implemented. A user can modify the preferred device designation via a settings graphical user interface or by voice command (e.g., “always play music on my phone,” “make my phone the default to play music,” or the like).”; Par 117 – “In any of the examples herein, a wide variety of decision criteria and arbitration rules can be supported. Criteria can include user choices and preferences. Rules can include user-defined rules.”).

REAGARDING CLAIM 17, KHAN discloses the information processing device according to claim 2, wherein, in a case in which a plurality of devices are selected (KHAN Par 122 – “If there is a tie between devices, the system can choose the most recently used or most frequently device.”), the selecting unit narrow down the selected devices on the basis of the position of each of the plurality of devices selected by the selecting unit (KHAN Par 119 – “As described herein, a variety of criteria can be maintained. For example, recorded activity can be stored as described herein to determine the most recently used device, most frequently used device, or the like. Depending on the activity, a device can be denoted as the device that a user is using (e.g., currently using). Hardware sensors can assist in such a determination (e.g., the user is proximate to a game console as determined by a camera, the user is holding their phone, or the like).”; Par 308 – “A fallback capability can be implemented in case there is not exactly one preferred device in range of the spoken wake phrase (e.g., the preferred device is off, not in range, or the like). The system can infer which device is currently being used by the user. For example, a notion of which device was the most recently used by the user with the recognized voice can be maintained.”).

REAGARDING CLAIM 18, KHAN discloses the information processing device according to claim 2, wherein, in a case in which it is difficult for the selected device to perform the operation related to the operation content (KHAN Par 308 – “A fallback capability can be implemented in case there is not exactly one preferred device in range of the spoken wake phrase (e.g., the preferred device is off, not in range, or the like).”), the selecting unit selects an alternative device (KHAN Par 108 – “Further, if the preferred device is not available, a device that nevertheless has the capability to perform the task can still be selected within the topology of interconnected devices. In this way, the user can still accomplish the task, even if the preferred device is not available for whatever reason.”).

CLAIM 19 is a method similar to the device of Claim 1; thus it is rejected under the same rationale. 

CLAIM 20 is a program similar to the device of Claim 1; thus it is rejected under the same rationale.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over KHAN (US 2016/0155443 A1), and further in view of KUMMER (US 2015/0162006 A1).

REAGARDING CLAIM 12, KHAN discloses the information processing device according to claim 2.
KHAN further teaches the method/system selecting a plurality of devices (KHAN Par 94 – “The selected one electronic device can then perform the task. The other devices can do nothing (e.g., not perform the task), even if they are performing the method 400 (e.g., in parallel with the other devices).”; Par 122 – “If there is a tie between devices, the system can choose the most recently used or most frequently device.”).  However, KHAN does not explicitly teach each device performs the operation.

KUMMER discloses a method/system controlling a plurality of devise to perform operations received by a voice command, wherein, in a case in which a plurality of devices are selected, the operation instructing unit instructs each of the selected devices to perform an operation associated with each of the selected devices (KUMMER Par 131 – “Merely by way of example, instead of speaking “Turn on the living room lights,” a speaker may simply state the device itself, “Living room lights.” The voice command engine 370 may transmit a signal to the living room lights to turn the lights on, or off if the lights are already determined to be in an on state by the voice command engine 370. The voice command engine 370 may first detect additional conditions via other devices in the home automation system 200 that may further facilitate which control setting to transmit to the device. For instance, the voice command engine 370 may detect that user has entered a location, e.g. the living room, and/or determine a state of the device, e.g. that the living room lights are off. In that case, the voice command engine 370 detects the location of the user and a condition of the identified device, and generates and/or transmits an operational signal to render a second possible condition at the device.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of KHAN to include instructing each of the selected devices to perform the operation, as taught by KUMMER.
One of ordinary skill would have been motivated to include instructing each of the selected devices to perform the operation, in order to enable a user to efficiently control intended devices (KUMMER Par 116).


REAGARDING CLAIM 13, KHAN in view of KUMMER discloses the information processing device according to claim 12, wherein the operation instructing unit (KAHN Par 44 – “The method 200 and any of the other methods described herein can be performed by computer-executable instructions (e.g., causing a computing system to perform the method) stored in one or more computer-readable media (e.g., storage or other tangible media) or stored in one or more computer-readable storage devices.”) specifies instruction content for the selected device on the basis of a third correspondence relation between a combination of the selected devices and the associated operation (KHAN Pars 105-106 – “The association can be based on user device preference of which device is to be used for which task. In practice, defaults can be set up based on the perceived topology. For example, for a user who has only two devices of certain types, a certain preference profile can be implemented. A user can modify the preferred device designation via a settings graphical user interface or by voice command (e.g., “always play music on my phone,” “make my phone the default to play music,” or the like).”).
KUMMER also discloses the limitations, wherein the operation instructing unit (KUMMER Par 10 – “The system may include one or more processors and/or a memory communicatively coupled with and readable by the one or more processors and having stored therein processor-readable instructions.”) specifies instruction content for the selected device on the basis of a third correspondence relation between a combination of the selected devices and the associated operation (KUMMER Par 115- “In another example, the voice command engine 370 may utilize speech recognition to determine one or more words or phrases in the spoken voice command that may be related to a function of a device, and determine the device to be controlled based on the function revealed in the voice command.”; Par 123 – “As shown in the schematic block diagram of the voice command engine 370 of FIG. 5, the voice command engine 370 may include a database 502 that may be divided into, or otherwise include, a voice database 504, a settings database 506, and/or a controls database 508. The voice database 504 may include stored voice samples 510 and/or code words 512. The settings database 506 may include speaker identities 514 and/or access settings 516. The controls database 508 may include control phrases 518 and/or device identifications 520. It is noted that any of the data type modules may be commonly shared among the databases 504,506,508, and that any of the modules may be optional and/or mapped to associate with each other. In one example, the speaker identities 514 may be stored in the voice database and the code words 512 may be stored in the settings database 506. Other examples are possible.”).



Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over KHAN (US 2016/0155443 A1), and further in view of MARTI (US 2015/0006184 A1).

REAGARDING CLAIM 14, KHAN discloses the information processing device according to claim 2, wherein, in a case in which a plurality of devices are selected, the selecting unit narrows down the selected devices (KHAN Par 338 – “If this list had to be resorted due to multiple preferred devices for this user, the system can prompt the user to reconcile conflicts or ambiguities.”) [on the basis of an input from the user].
KHAN teaches prompting a user to reconcile the conflict.  Although, KHAN implicitly teaches on [the basis of an input from the user] to reconcile the conflict, Examiner provides MARTI for clarification of the rejection.

MARTI discloses a method/system for controlling multiple devices based on a voice command, wherein, in a case in which a plurality of devices are selected (MARTI Figs. 4A-4D; Par 46 – “Universal device controller 100 then determines that both vehicle 140 and thermostat 150 are capable of increasing the temperature, and attempts to disambiguate between those two devices so that the appropriate device can be caused to increase the temperature.”), the selecting unit narrows down the selected devices [on the basis of an input from the user] (MARTI Figs. 4A-4D; Par 47 – “Specifically, message 410 queries: “do you want to increase the temperature in the vehicle or in the house?””; Par 48 – “As shown in FIG. 4C, user 110 responds with response 420, “increase the house temperature.” Universal device controller 100 processes response 420 and determines that thermostat 150 should perform an action corresponding to command 400.”)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of KHAN to include receiving a user input to narrow down the selected devices, as taught by MARTI.
One of ordinary skill would have been motivated to include receiving a user input to narrow down the selected devices, in order to disambiguate between the multiple devices (MARTI Par 46).


REAGARDING CLAIM 15, KHAN in view of MARTI discloses the information processing device according to claim 14.
MARTI further discloses wherein the input from the user includes selection of a device from the plurality of devices selected through the selecting unit by the user (MARTI Figs. 4A-4D; Par 48 – “As shown in FIG. 4C, user 110 responds with response 420, “increase the house temperature.” Universal device controller 100 processes response 420 and determines that thermostat 150 should perform an action corresponding to command 400.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of KHAN to include receiving a user input to narrow down the selected devices, as taught by MARTI.
One of ordinary skill would have been motivated to include receiving a user input to narrow down the selected devices, in order to disambiguate between the multiple devices (MARTI Par 46).

REAGARDING CLAIM 16, KHAN in view of MARTI discloses the information processing device according to claim 14.
MARTI further discloses wherein the input from the user includes an answer of the user to a question given to the user (MARTI Figs. 4A-4D; Par 47 – “Specifically, message 410 queries: “do you want to increase the temperature in the vehicle or in the house?””; Par 48 – “As shown in FIG. 4C, user 110 responds with response 420, “increase the house temperature.” Universal device controller 100 processes response 420 and determines that thermostat 150 should perform an action corresponding to command 400.”)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of KHAN to include receiving a user answer to narrow down the selected devices, as taught by MARTI.
One of ordinary skill would have been motivated to include receiving a user answer to narrow down the selected devices, in order to disambiguate between the multiple devices (MARTI Par 46).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655